     Case: 1:18-cv-01526 Document #: 58 Filed: 12/09/19 Page 1 of 5 PageID #:382




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

RICHARD MOLINARI,

Plaintiff, on behalf of himself and a class
of Similarly situated individuals,


v.                                                   Case No.: 1:18-cv-01526
FINANCIAL ASSET MANAGEMENT                        Honorable Judge Sara L. Ellis
SYSTEMS, INC.,


        Defendant.

  COMBINED MOTION TO (A) SEEK A COURT RULING ON DEFENDANT’S
  MOTION FOR LEAVE TO FILE RESPONSE IN EXCESS OF PAGE LIMIT
  AND PLAINTIFF’S (B) MOTION TO EXTEND FILING DATE OF REPLY IN
 SUPPORT OF HIS MOTION FOR CLASS CERTIFICATION AND FOR LEAVE
             TO FILE A REPLY IN EXCESS OF 15 PAGES

            Now Comes RICHARD MOLINARI (“Plaintiff”), by and through his

attorney, James C. Vlahakis, and moves this Court for the entry of an order

extending the time to file his Reply in support of his Motion for Class Certification

by one week and for leave to file excess pages:

     I. Introduction

       1.      Plaintiff filed his Memorandum of Law in Support of his Motion for

Class Certification on October 9, 2019. Dkt. 52.

       2.      On    November     19,    2019,    Defendant     FINANCIAL      ASSET

MANAGEMENT SYSTEMS, INC. (“FAMS”) filed a “Motion to File Response in

Excess of Page Limit”. Dkt. 56 (“Motion for Leave”). FAMS’s Motion for Leave

claimed that “Plaintiff filed his 17-page memorandum in support of class

                                              1
    Case: 1:18-cv-01526 Document #: 58 Filed: 12/09/19 Page 2 of 5 PageID #:382




certification on October 9th, 2019.” Technically speaking, FAMS’s Motion for

Leave was incorrect. Plaintiff’s Memorandum is not 17 pages long unless, the

Court counts Plaintiff’s Certificate of Service, Plaintiff’s counsel’s signature block

and the Memorandum’s four (4) line “Wherefore” clause.

      3.     FAMS’s Motion for Leave asked for leave to file a response of up to

twenty-five (25) pages on the sole basis that “[t]his matter is a complex, class

action filed under the Telephone Consumer Protection Act.” Without obtaining

leave of Court to do so, FAMS filed its over-sized Response on the same day if

filed its Motion for Leave. Dkt. 57. Rounded down, FAMS’s Response amounts to

twenty-one and a third pages, not including, defense counsel’s signature block,

the Response’s conclusion and the certificate of service.

      4.     FAMS’s Motion for Leave did not contain a “notice of presentment”

as required by Local Rule 5.3(b). Here is what Local Rule 5.3(b) provides in full:

             (b) Presentment. Every motion or objection shall be accompanied by a
             notice of presentment specifying the date and time on which, and judge
             before whom, the motion or objection is to be presented. The date of
             presentment shall be not more than 14 days following the date on which
             the motion or objection is delivered to the court pursuant to LR78.1.

      5.     Local Rule 78.2 provides that where a moving party files a motion

“without the notice required by LR5.3(b) and fails to serve notice of the date of

presentment within 14 days of delivering the copy of the motion . . . to the court

as provided by LR5.4, the court may on its own initiative deny the motion[.]”

(Emphasis supplied).




                                          2
    Case: 1:18-cv-01526 Document #: 58 Filed: 12/09/19 Page 3 of 5 PageID #:382




       6.     Technically speaking, FAMS’s failure to abide by Local Rules 5.3(b)

and 78.2 and its filing of its oversized Response without leave of court supports

the denial of its Motion for Leave and the striking of FAMS’s Response.1

    II. Argument

       7.     Defendant failed to properly notice up its Motion for Leave as

required by Local Rules 5.3(b) and 78.2. Additionally, without leave of court,

FAMS filed an oversized response. Technically speaking, this Court can and

should strike Defendant’s over-sized Response, which was filed without leave of

court. Notably, without leave of court, FAMS’s Response contains over four and

a half pages of argument attacking the adequacy of the of the proposed class

counsel.

       8.     By operation of the Court’s minute order dated November 6, 2019,

Plaintiff is required to file his Reply in Support of his Motion for Class

Certification by December 10, 2019. Dkt. 55. Since leave was not granted to file

an oversized brief, Plaintiff should not be required to submit a Reply to an

unsanctioned Response.

       9.     While Plaintiff is always willing to extend professional courtesies,

Plaintiff is unwilling to presume that this Honorable Court will grant a motion

for leave to file excess pages where the motion was never properly presented to

the Court. Plaintiff is also taking into consideration the fact that FAMS’s twenty-




1
 FAMS did not file its twenty-two (22) page Response as an exhibit to its Motion for Leave.
Instead, FAMS took it upon itself to file its Response as a freestanding document.
                                               3
    Case: 1:18-cv-01526 Document #: 58 Filed: 12/09/19 Page 4 of 5 PageID #:382




two (22) page Response raise numerous strawman and red herring arguments –

in addition to a baseless response to proposed class counsel’s qualifications.

      10.    If this Court is inclined overlook FAMS’s violation of Local Rules

5.3(b) and 78.2 and grant Defendant leave to file its oversized Response, Plaintiff

requests that he be given seven (7) business days from the issuance of any such

minute order. Plaintiff seeks this additional time because of time taken off during

the week of Thanksgiving and because of unrelated deadlines.

      11.    Should this Court grant FAMS’s Motion for Leave, Plaintiff seeks a

similar amount of pages, up to twenty-two (22) to file his Reply.

      WHEREFORE, Plaintiff respectfully request that this Honorable Court strike

Defendant’s unsanctioned Response and require Defendant to file a shorter brief.

Alternatively, if this Court is willing to overlook FAMS’s violation of Local Rules 5.3(b)

and 78.2, and grant Defendant leave to file its oversized Response, Plaintiff requests

that he be given seven (7) business days from the issuance of any such minute order to

file his Reply and to be given up to twenty-two (22) pages.


Respectfully submitted,

s/ James C. Vlahakis
James C. Vlahakis, Esq.
Counsel for Plaintiff
2500 S Highland Ave, Suite 200
Lombard, Illinois 60148
(630) 575-8181 (phone)
jvlahakis@sulaimanlaw.com




                                            4
   Case: 1:18-cv-01526 Document #: 58 Filed: 12/09/19 Page 5 of 5 PageID #:382




                         CERTIFICATE OF SERVICE

      I, James C. Vlahakis, an attorney, hereby certifies that on December 9,
2019, the foregoing Motion was filed with the Clerk of the Court of the United
States District Court for the Northern District of Illinois by using the CM/ECF
system. I certify that all participants in this case are registered CM/ECF users
and that service will be accomplished by the CM/ECF system.

                                            /s/ James C. Vlahakis

                                            James C. Vlahakis, Esq.
                                            Counsel for Plaintiff
                                            2500 S Highland Ave, Suite 200
                                            Lombard, Illinois 60523
                                            630-575-8181
                                            jvlahakis@sulaimanlaw.com




                                        5
